Citation Nr: 1521901	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease (CAD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the matters of service connection for CAD and diabetes mellitus.  In June 2013, a hearing before a Decision Review Officer (DRO) was held.  In June 2014, a videoconference hearing was held.  Transcripts from these hearings are associated with the record.

The issues of service connection for CAD and diabetes mellitus (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2010 rating decision which denied service connection for CAD and diabetes mellitus, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the November 2010 rating decision, including the Veteran's statements and testimony regarding his alleged exposure to herbicides while stationed in Thailand (including his allegations that his duties required him to be near the perimeter), a statement from the Veteran's representative citing to an Army Manual for Herbicides which suggests that "near" the perimeter can be defined as within 500 meters, and maps the Veteran provided showing his proximity to the perimeters of the bases he was stationed at in Thailand, relates to the previously unestablished element of whether the Veteran has CAD and/or diabetes mellitus attributable to service.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision denying service connection for CAD and diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for CAD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen a claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.         § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in the claims to reopen the matters of service connection for CAD and diabetes mellitus, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of these matters is addressed in the remand below.


ORDER

The claim for service connection for CAD is reopened.

The claim for service connection for diabetes mellitus is reopened.



REMAND

The Veteran contends that he has CAD and diabetes mellitus as a result of exposure to herbicides while stationed at Udorn, Korat, and Ubon Air Force Bases in Thailand.  Specifically, he alleges exposure as a result of his position as a weapons mechanic, which he contends required him to go to the flight line/runways of the bases, which were located approximately 150 feet away from the perimeters.  He also alleges exposure because he traveled along a road near the perimeter to and from work and because he lived in a hootch that was set up near the perimeter.  The Veteran further stated that he occasionally worked as a security police augmentee and assisted security police in providing security for the base.  The Veteran's representative submitted a statement citing an Army Manual for Herbicides which indicated that a 500 meter buffer distance should be maintained to avoid damage to desirable vegetation from herbicide use.  The Veteran's representative contends that this article suggests that if exposure within a 500 meter range could cause problems for vegetation, it could also cause problems for persons working or living within the 500 meter range.   

The Veteran's service personnel records show that he served at Udorn Air Force Base in Thailand from July 22, 1972 to April 25, 1973 and for a period at Korat Air Force Base as a weapons mechanic.

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran (or appellant) appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC). The Memorandum directs such verification unless the claim is "inherently uncredible."  

In March 2012, the Veteran was notified about providing information regarding his alleged Thailand herbicide exposure.  In December 2013, a Memorandum on Herbicide Use in Thailand was associated with the record.  However, JSRRC has not been contacted to verify possible herbicide exposure.  As noted above, the Veteran has testified that he worked approximately 150 feet from the perimeter as a weapons mechanic and occasionally served on a detail as a security police augmentee guarding the perimeter.  He also alleges he slept in a hootch near the perimeter and traveled on a road to and from work that was near the perimeter.  Additionally, he submitted highlighted maps supposedly showing his locations on the base and the proximity of these locations to the perimeter.  Accordingly, further development to verify possible herbicide exposure in Thailand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all updated outstanding records of VA or private evaluations and treatment the Veteran has received to the present regarding the claims on appeal.

2.  The AOJ should attempt to verify the dates of the Veteran's service at Korat and Ubon Air Force Bases in Thailand.  The Board notes that service personnel records show the Veteran served at Udorn Air Force Base from July 22, 1972 to April 25, 1973 and that he also served at Korat Air Force Base (however, it is unclear the dates of this service).  

3.  Thereafter, attempt to verify the claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions.  Specifically, send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service while stationed in Thailand.

The Board again notes the Veteran's contentions that he was exposed to herbicides (a) in his position as a weapons mechanic when he worked 150 feet from the perimeter; (b) via a detail as a security policy augmentee; (c) due to living in a hootch near the perimeter (close enough to throw cans over the fence); and (d) as a result of traveling to and from work on roads near the perimeter.

In addition to the Veteran's contentions, the maps he submitted should be included with the request to JSRRC. 
Any response from JSRRC should be associated with the record.

4.  Arrange for any further development indicated by the development ordered above.

5.  Then review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


